DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 13, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.
Claim 1 has been amended to recite the calculation of the “direction of the plurality of power transmission patterns”.  The specification (paragraph 28) simply repeats “direction” without explaining what this term is supposed to mean.  No clarifying remarks have been submitted with the RCE.  The power transmission pattern is power that is outgoing from the transmitter.  The “direction” is clearly “away” from the transmitter.  It is unclear why this direction would need to be calculated (power can only be transmitted in one direction – outward).  
The phase “[structure] configured to [function]” is a structural limitation.  It defines the structure (calculator) by the functionality it can complete without further modifications.  For example, as chair is configured to be sat upon.  A chair, however, is also configured to be used as a step-stool.  Without modifying the structure of a chair, a user can stand on the chair. 
The specification does not indicate, the claim does not explicitly recite, and the Applicants do not explain, how the calculator is “configured to calculate [] directions” of the power transmission patterns.  There is no evidence of record to indicate what structure is required to make this calculation.  There is no evidence of record to indicate what functionality would define “calculate a direction” that the Applicants intend to incorporate to define the structure of the calculator.  
Zeine’s transmitter has control over its outgoing power transmission.  This includes its “direction” (i.e. away from the transmitter and toward the receiver).  Therefore, Zeine’ anticipates the limitation that its calculator is “configured to calculate” this direction.  If the Applicants intend for the calculated direction to be something other than just “outgoing” vs “incoming” (where incoming power would not occur in Zeine), they are invited to amend the claims accordingly.
The Applicants are also directed to Zeine’s column 3, lines 44-50, where the reference explicitly discloses control over the “direction of a transmitter”.  Thus, Zeine discloses the calculator is configured to calculate the direction of the power transmission patterns. 
Lee discloses a narrower approach, where power is controlled to a specific location in space.  The Examiner has interpreted this as the calculation of a direction of the power transmission pattern.  The Applicants’ argument is directed to how Lee calculates the direction – but the claim is silent as to how direction is calculated.  Claim 1 only broadly states “configured to calculate [] a direction” without explaining how.  Therefore, Lee’s how is not disqualifying.  The §103 rejection citing Lee is withdrawn because the reference is no longer required.  Zeine anticipates the calculation of direction and phase (col. 3, lines 44-50).  Even though it is no longer cited, the Applicants should consider Lee as materially relevant to the claims.  
Claim Objections
Claim 1 is objected to because the grammar is not entirely clear.  The claim has been amended to recite “the power transmission conditions including:” followed by four paragraphs.  The third paragraph, however, is not a calculated value.  It is a sentence fragment that says something is “based on” first through fourth informations.  But this something is no longer clearly defined in the claim.  
The Examiner notes that the previously presented claim (6/2/22) clearly indicated that this “based on” phrase referred to the calculation of the first/second power transmission periods.   But the amendment to claim 1 (rephrasing the calculator as including four parts, not just one, and the addition of paragraph breaks) has changed the meaning of how the “based on” phrase is applied.  It is no longer clear.
For the purpose of the art rejection of the claim, the “based on” paragraph will be interpreted as applied to the “a first power transmission period” limitation that immediately precedes it.
Claim 21 is objected to for the same reason as claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine (US 9,553,473).  
With respect to claim 1, Zeine discloses an electronic apparatus (fig 1, 7-8; col. 3, 10-17) that transmits wireless power by a radio wave (see below) to a first power receiver and a second power receiver through a plurality of power transmission patterns, 5comprising: 
a calculator (col. 16, line 14 to col. 17, line 62, namely col. 16, line 31-33, which states “before pulse allocation can be calculated”) configured to calculate power transmission conditions, including:
a first power transmission pattern (fig 1, item 7a) and a second power transmission pattern (fig 1, item 7b) included in the plurality of power transmission patterns;
a first power transmission period by the first power 10transmission pattern (fig 7, power to receiver A; fig 8, power to receiver 1) and a second power transmission period by the second power transmission pattern (fig 7, power to receiver B; fig 8, power to receiver 2) (figures 7-8 show separate transmission times/periods for each receiver);
based on first information indicative of a power received by the first power receiver in accordance with the plurality of power transmission patterns (col. 11, lines 49-60), second information indicative of a power received by 15the second power receiver in accordance with the plurality of power transmission patterns (col. 11, lines 49-60), third information indicative of power amount requested by the first power receiver (col. 10-11, bridging paragraph; col. 14, lien 24-29), and fourth information indicative of power amount requested by the second power receiver (col. 10-11, bridging paragraph; col. 14, lien 24-29); and 
directions of the plurality of power transmission patterns (inherent; Zeine power transmission patterns are only in the direction away [outgoing] from the transmitter; see fig 1 – that Zeine has total control over when and how power is transmitter is interpreted as including the calculation of the “direction” of power being outbound; see also col. 3, lines 44-50); 
20a power transmitter (2 and/or its antenna) configured to transmit a first radio wave by the first power transmission pattern within the first power transmission period and a second radio wave by the second power transmission pattern within the second power transmission period (shown in figures 7-9; col. 16-18);
a controller (that carries out the functions of fig 7-8) configured to control transmission of a 35plurality of radio waves based on the power29 transmission conditions; 
a communicator configured to: 
receive the first information and the third information transmitted by the first power receiver that receives the 5plurality of radio waves (clearly evidenced by the disclosure in col. 15-16 that the receiver sends Battery Need Packets to the transmitter and the transmitter calculates power allocation based on these packets; These Packets include power received (col. 11, lines 49-60) and power requested (col. 10-11, bridging paragraph), and 
receive the second information and the fourth information transmitted by the second power receiver that receives the plurality of radio waves (clearly evidenced by the disclosure in col. 15-16 that the receiver sends Battery Need Packets to the transmitter and the transmitter calculates power allocation based on these packets; These Packets include power received (col. 11, lines 49-60) and power requested (col. 10-11, bridging paragraph), wherein 
the calculator is configured to determine the first power 10transmission pattern and the second power transmission pattern and calculate the first power transmission period and the second power transmission period, based on the first to fourth information received by the communicator (redundant to limitations already recited earlier in claim 1; see also Zeine col. 16, lines 31-36).  
Zeine discloses that each receiver measures the receiver voltage and current “from RF” (col. 5, lines 45-55).  This is interpreted as indicating that the received power was in the radio frequency (“RF”) band.  Furthermore, Zeine discloses that its disclosure can be applied to “any king of wireless power transmission approach” (col. 15, lines 46-58). This is interpreted to include RF (if the Applicants were to argue that the above interpretation is incorrect).
Zeine discloses a transmitter that pairs with two receivers.  The transmitter sends a beacon to each receiver, which then replies with a “battery need packet” (col.10, line 65 to col. 11, line 8).  The battery need packet includes several components that are named at the top of column 11.  Several of these named metrics can be art limitation mapped to the “power amount requested”, including “battery need metrics, momentary battery need, smoothed battery need, and predicted battery need.  Later in the column (lines 46-60), Zeine discloses that Battery Need Packet contains a measurement of “ReceivedPower”.  As Zeine discloses two receivers sending this information, Zeine anticipates the limitation of what all four information points are “indicative of”.  It is noted that the phrase “indicative of” does not explicitly recite any actual data into the claim.  For example, that the first information is “indicative of a power received by the first power receiver” does not require that the first information actually contains a power received value.  Even so, Zeine discloses measuring and sending power received and power requested information data packets to the transmitter.  
Zeine then discloses that the transmitter uses these four information points to calculate pulse allocation (col. 16; shown in figures 7-8).  The claim only broadly recites that calculation is “configured to calculate” the patterns and transmission periods “based on” the four information points.  The claim does not detail any actual manner by which the four information points are actually being used.  Thus, no specific calculations are required to be cited to in the reference.  That Zeine uses the term “calculate” is sufficient to anticipate this “based on” limitation. 
Zeine also has explicit control over when and how power is transmitted out to the receivers.  This includes “direction” (col. 3, lines 44-47).  Further, Zeine inherently calculates the “direction” of power transmission patterns, where the direction is “out” or “away” from the transmitter. The claim only broadly recites “configured to calculate [] directions” without explaining what a direction is or how one is calculated.
Each Zeine transmission to a receiver has a “power transmission pattern”.  The claim does not define any actual patterns.  Further, the ordinal numbering of patterns does not require that they are different.  
With respect to claim 2, Zeine discloses the power transmission conditions include a direction, phase and amplitude of the first radio wave (col. 3, lines 44-50)  and a direction, phase and amplitude of the second radio wave (col. 3, lines 44-50).
With respect to claim 4, Zeine discloses 15 the calculator is configured to determine the first power transmission pattern and the second power transmission pattern and calculate the first power transmission period and the second power transmission period, so that wireless power meeting 20power amount requested by the first power receiver and power amount requested by the second power receiver is transmitted to the first power receiver and the second power receiver within a predetermined time period (fig 7-8).  Zeine discloses that each receiver receives power within designated slots with a beacon cycle (fig 7; col. 16) or designated pulses within a burst (fig 8; col 17).  Either figures anticipates the limitation that the calculator determines the two patterns and transmission periods so that power is transmitted within a predetermined time period”.
With respect to claim 5, Zeine discloses 25the power transmitter divides the first power transmission period and the second power transmission into a plurality of power transmission division periods (see either fig 7 or fig 8), and transmits power while switching the first power transmission pattern and 30the second power transmission pattern in accordance with the power transmission division periods.  
Zeine’s slots (fig 7) or bursts (fig 8) are both discloses as being divided into a plurality of division periods.  The “first” and “second” power transmission periods can be interpreted as either an entire beacon cycle (fig 7, item 74) or burst (fig 8, item 81) or a subsection of that cycle/burst (for example, the second beacon cycle in figure 7 contains a first period 76-77 and a second period 78-79, that are each subdivided).
With respect to claim 7, Zeine discloses the first radio wave and the second radio wave are non-modulated continuous waves (no modulation is disclosed; any data exchanged is done through a separate channel; see col. 13, line 50), and 10frequencies of the first radio wave and the second radio wave are different (see below) from a frequency of the radio wave used when the first power receiver transmits the first information and the third information and a frequency of the radio wave used when the second power receiver transmits the second 15information and the fourth information.
Zeine discloses that the Battery Need Packets are send on a “side-channel” (col. 13, lines 50).  Thus, the frequency of the information packets is different than the frequency of the radio waves (containing the power).
With respect to claim 21, Zeine discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836